DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claims 1, 3,9-11, 13, 19-22, and 24-25 are now pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-11, 13, 19-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1 recites the limitation "the TBS of the data of the first type" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 11 and 21 recite the same limitation and are rejected for the same reason.  The same rejection is applicable for dependent claims 3, 9-10, 13, 19-20, 22, and 24-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 13, 15, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable by Huang et al. (US 2018/0324676 A1) hereinafter “Huang”, in view of Freda et al.  (US 2019/0149274 A1), hereinafter “Freda”.
Regarding claim 1:
Huang discloses a method for transmitting data, comprising: 
receiving, by a terminal device (Fig. 4, 115-a; Fig. 14, 1405), a first signaling (Fig. 4, 425), wherein the first signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource (Para. [0080]); determining, by the terminal device, whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition (Fig. 4, 435; Para. [0082]-[0085]); and carrying, by the terminal device, data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission (Fig. 4, 440; Para. [0087]).
Huang does not disclose wherein the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type.
Freda teaches a transmission parameter of a physical uplink channel comprises a transmission block size (TBS) of data carried on the physical uplink channel (Para. [0152], data block size); and a preset condition comprises: the TBS of data carried on the physical uplink channel being equal to the TBS of the data of a first type (Para. [00161], data block size being equal to the coding block size provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Huang based on the teaching by Freda to include the feature that the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type, in order to enable configurable data block size by the network.
	Regarding claim 3:
Huang further discloses carrying, by the terminal device, the data of the first type on a second physical uplink channel for transmission when the transmission parameter does not satisfy the preset condition, wherein the second physical uplink channel is a physical uplink channel transmitted on a second resource (Para. [0088]; Fig. 4, 450). 
Regarding claim 10:
Huang further discloses wherein the grant-free based transmission comprises Type 1 transmission or Type 2 Transmission; wherein the Type 1 transmission is configured by an RRC signaling; or the Type 2 transmission is configured by an RRC signaling and activated by a physical signaling (Para. [0080]). 
	Regarding claim 11:
Huang discloses a terminal device (Fig. 14, 1405), comprising: a transceiver (Fig. 14, 1435), configured to receive a signaling, wherein the signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource; a processor (Fig. 14, 1420), configured to determine whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition; and the transceiver is further configured to carry data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission wherein the transmission parameter of the first physical uplink channel comprises at least one of: a number of bits of data carried on the first physical uplink channel, or a transmission block size (TBS) of data carried on the first physical uplink channel. (See rejection of claim 1).
Huang does not disclose wherein the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type.
Freda teaches a transmission parameter of a physical uplink channel comprises a transmission block size (TBS) of data carried on the physical uplink channel (Para. [0152], data block size); and a preset condition comprises: the TBS of data carried on the physical uplink channel being equal to the TBS of the data of a first type (Para. [00161], data block size being equal to the coding block size provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Huang based on the teaching by Freda to include the feature that the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type, in order to enable configurable data block size by the network.
Regarding claim 13 and 20:
Claims 13 and 20 are directed to claim features/elements similar to those of claim 3 and 10. Rejections of claims 3 and 10 also apply.  
	Regarding claim 21:
Huang discloses a network device (Fig. 4, 105-a; Fig. 10, 1005), comprising a processor (Fig. 10, 1020) and a transceiver (Fig. 10, 1035), wherein the processor is configured to control the transceiver to send a signaling to a terminal device (Fig. 4, 115-a), wherein the signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource; wherein the terminal device is configured to determine whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition; and carry data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission, wherein the transmission parameter of the first physical uplink channel comprise at least one of: a number of bits of data carried on the first physical uplink channel, or a transmission block size (TBS) of data carried on the first physical uplink channel (See rejection of claim 1).
Huang does not disclose wherein the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type.
Freda teaches a transmission parameter of a physical uplink channel comprises a transmission block size (TBS) of data carried on the physical uplink channel (Para. [0152], data block size); and a preset condition comprises: the TBS of data carried on the physical uplink channel being equal to the TBS of the data of a first type (Para. [00161], data block size being equal to the coding block size provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Huang based on the teaching by Freda to include the feature that the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type, in order to enable configurable data block size by the network.
Regarding claim 22 and 25:
Claims 22 and 25 are directed to claim features/elements similar to those of claim 3 and 10. Rejections of claims 3 and 10 also apply.  

Allowable Subject Matter
Claims 9, 19, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. 102 have been considered but are moot in view of the new ground of rejections under 35 U.S.C. 103.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO HUI A ZHU/Primary Examiner, Art Unit 2465